Title: To Thomas Jefferson from Tench Coxe, 13 July 1791
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia], 13 July 1791. He received TJ’s note by Pearce and will give his attention “to fix a man who appears of so much importance to the United States. He communicated…very freely, and finding on my cautioning him about foreign seduction that he had been attacked in that way already at New York, I have prevailed on him to deposit his articles at once in the patent office. This will frustrate all attempts and cut off the hopes of getting him away.” He encloses Pearce’s signed order to Mr. Seton to deliver the apparatus to such persons as TJ will direct. He will wait on TJ that evening or next day to “submit the proceeding, which appears proper in the Case,” and will then return the letter to the President, wishing to revise it more carefully than the hours of office afford. Pearce intends to proceed at once to make the frames for his machinery, which he says he can “exhibit at work in a weeks time.”—He encloses the British act consolidating their duties, which TJ desired.
